In re: Anna Shirley Burglass Dunker applying for certiorari, or writ of review, to the Court’ of Appeal, Fourth Circuit, Parish of Jefferson. :216 So.2d 638.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Application is granted but limited to assignment of error No. (1). In all other respects the application is denied as there is no error of law in these assignments.
SANDERS, J., takes no part.